        Case 16-10568-TPA                       Doc 87
     Fill in this information to identify the case:
                                                              Filed 07/08/21 Entered 07/08/21 15:12:34                     Desc Main
                                                              Document Page 1 of 4
     Debtor 1              EMILY A STEIGERWALD


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          16-10568TPA




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                  PNC BANK NA                                                                      9

 Last 4 digits of any number you use to identify the debtor's account                         0   5   6   6

 Property Address:                             2169 S MANOR DR
                                               ERIE PA 16505




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $    11,565.57

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $    11,565.57

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $    11,565.57


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $518.37
         The next postpetition payment is due on                 8 / 1 / 2021
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
    Case 16-10568-TPA                Doc 87    Filed 07/08/21 Entered 07/08/21 15:12:34                                Desc Main
                                               Document Page 2 of 4



Debtor 1     EMILY A STEIGERWALD                                              Case number   (if known)   16-10568TPA
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   07/08/2021


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                                page 2
    Case 16-10568-TPA              Doc 87   Filed 07/08/21 Entered 07/08/21 15:12:34                             Desc Main
                                            Document Page 3 of 4



Debtor 1     EMILY A STEIGERWALD                                        Case number   (if known)   16-10568TPA
             Name




                                              Disbursement History

Date         Check #    Name                                  Posting Type                                              Amount
MORTGAGE ARR. (Part 2 (b))
10/24/2019   1137008    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              194.37
11/25/2019   1140466    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              479.08
12/23/2019   1143858    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              466.56
01/28/2020   1147320    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              938.52
03/23/2020   1154326    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              415.72
04/27/2020   1157775    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              474.76
05/26/2020   1161107    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              883.37
06/26/2020   1164269    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              437.99
07/29/2020   1167362    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              437.99
08/25/2020   1170439    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              437.99
09/28/2020   1173541    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              437.99
10/26/2020   1176628    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              451.54
04/26/2021   1195283    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              649.98
05/25/2021   1198394    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              451.54
06/25/2021   1201581    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            4,408.17
                                                                                                                      11,565.57

MORTGAGE REGULAR PAYMENT (Part 3)
09/27/2016   1014565    PNC MORTGAGE                          AMOUNTS DISBURSED TO CREDITOR                              930.63
10/26/2016   1018267    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              316.71
11/21/2016   1021559    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              316.05
12/21/2016   1024884    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              157.87
06/27/2017   1045148    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            1,327.17
10/25/2017   1058488    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              678.71
12/21/2017   1065044    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              698.64
01/25/2018   1068467    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              710.36
04/24/2018   1078083    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              741.94
07/26/2018   1087724    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              411.34
08/28/2018   1090943    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            2,142.39
09/25/2018   1094076    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              418.72
10/29/2018   1097322    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            1,262.96
11/27/2018   1100442    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              848.52
02/25/2019   1110026    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              434.15
03/25/2019   1113311    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            1,819.18
04/26/2019   1116629    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            1,330.53
05/24/2019   1120018    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              890.45
06/25/2019   1123436    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            1,352.54
07/29/2019   1126873    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              917.10
08/27/2019   1130357    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              924.83
09/24/2019   1133620    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              977.38
10/24/2019   1136996    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              803.35
11/25/2019   1140453    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              493.06
12/23/2019   1143846    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              506.88
01/28/2020   1147307    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
02/25/2020   1150832    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
03/23/2020   1154315    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
04/27/2020   1157761    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
05/26/2020   1161096    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
06/26/2020   1164258    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
07/29/2020   1167351    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
08/25/2020   1170429    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
09/28/2020   1173531    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
10/26/2020   1176618    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
03/26/2021   1192048    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.29
04/26/2021   1195283    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                            2,500.53
05/25/2021   1198394    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              499.97
06/25/2021   1201581    PNC BANK NA                           AMOUNTS DISBURSED TO CREDITOR                              647.17
                                                                                                                      30,558.12




Form 4100N                                   Notice of Final Cure Payment                                                page 3
   Case 16-10568-TPA           Doc 87     Filed 07/08/21 Entered 07/08/21 15:12:34                 Desc Main
                                          CERTIFICATE OF
                                          Document       SERVICE
                                                       Page 4 of 4
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

EMILY A STEIGERWALD
2169 SOUTH MANOR DRIVE
ERIE, PA 16505

REBEKA A SEELINGER ESQ
4640 WOLF RD
ERIE, PA 16505

PNC BANK NA
3232 NEWMARK DR
MIAMISBURG, OH 45342

KML LAW GROUP PC*
701 MARKET ST STE 5000
PHILADELPHIA, PA 19106




7/8/21                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
